Citation Nr: 1144070	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-03 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to October 1987 and from May 2004 to October 2005.  He also has service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 30 percent.  

This initial rating was increased to 50 percent in a December 2009 statement of the case (SOC).


FINDING OF FACT

The Veteran's PTSD was manifested by intermittent complaints of depression, intermittent complaints of anxiety, intermittent impairment to impulse control, subjective complaints of suicidal ideations and irritability; there was no evidence of impairments in the areas of work, family relations, judgment or thinking, obsessional rituals which interfered with routine activities, intermittent illogical, obscure or irrelevant speech, near-continuous panic or depressed that affected the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal hygiene, difficulty in adapting to stress circumstances and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination report.

The Veteran has not alleged that his PTSD has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran's claims file was not reviewed during the May 2009 VA examination, review of his electronic VA treatment records was noted.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Claim

The Veteran contends that the severity of his PTSD symptoms warrant a 70 percent rating.

A May 2008 VA psychiatric treatment note reflected the Veteran's reports of chronic symptoms or intrusive memories with emotional upset.  Poor concentration, irritability, verbal outbursts, emotional estrangement and a startle reaction were reported.  He woke at night with anxiety but was able to return to sleep; some days he slept less than five hours.  Persistent depression or vegetative symptoms were denied.  Mental status examination found his affect to be restricted and his mood anxious.  There were no psychotic symptoms, suicidal ideations or significant avoidant symptoms.

A July 2008 VA psychiatric treatment note reflected the Veteran's reports that his mood had improved after taking his prescribed medication for three weeks.  He was less irritable and his verbal outbursts were reduced to once per month or less.  Sleep of six hours per night was reported.  Persistent anxiety, persistent depression or daytime fatigue were denied.  His memories did not interfere with work and he was able to enjoy activities outside of work.

A December 2008 VA psychiatric treatment note indicated that the Veteran's mood was generally good with no persistent depression or anxiety.  He reported having several verbal outbursts at work since his last appointment as well as several verbal outbursts with his teenage children but that he was "immediately over it."  No assaultive or suicidal ideations were reported.

A February 2009 VA psychiatric treatment note indicated that the Veteran's mood remained irritable at times and that there were "verbal outbursts" but no behavioral dyscontrol.  No depression was present.  The Veteran denied suicidal ideations or a past history of suicide attempts.

A May 2009 VA psychological examination reflected the Veteran's reports of combat related nightmares two to three times per week, that he slept only three to four hours per night, that he had difficulty expressing his feelings to others and that he was often irritable and short-tempered.  He was easily distracted, often lost his train of thought, was wary of others, scanned his environment, was agitated by loud and unexpected noises and felt anxious and depressed.  He had been involved in two serious assaults since service, with the most recent one occurring two weeks ago.  Difficulties at work, including considerable difficulty getting along with co-workers due to his temper and a recent incident in which he was sent home from work for fighting with a co-worker, were noted.  He was engaged to be married and reported that his fiancé was his "best friend," that he had recently "gotten closer" with his teenage children and that he was able to maintain a cordial relationship with the mothers of his children.  Socially, he reported rarely leaving his home due to anxiety and his temper and that he had no close friends or hobbies.  Intermittent suicidal ideations were reported.  A history of psychiatric hospitalizations or past suicide attempts were denied.

Mental status examination conducted by the May 2009 VA examiner found the Veteran to be well-groomed and neatly attired, his affect anxious and his mood tense and sad.  The examiner noted that the Veteran became very anxious when describing his combat experiences and the difficulties he was having at work while later becoming tearful when talking about his fears of being dismissed from the Reserves.  He was oriented in all three spheres, was not tangential in speech and made no unusual utterances.  While long-term memory was fully intact, he displayed a moderate impairment in his short-term memory.  No delusional material was elicited from the Veteran.  Auditory hallucinations, visual hallucinations, homicidal ideations and ritualistic behaviors were denied.  An impulse control problem was displayed by the Veteran in that he easily lost his temper and had been involved in past assaults.  Following this examination, a diagnosis of PTSD was made and a GAF of 40 was assigned.  The examiner noted that the Veteran displayed a severe deficit in social functioning and a moderate deficit in vocational functioning.

An October 2009 VA psychiatric treatment note indicated that the Veteran was doing well on his medication.  He was not irritable, did not have persistent depression and was sleeping well.

An October 2009 statement from R. S., VA's Director of Outpatient Mental Health Services and the Veteran's treating psychiatrist, indicated that the Veteran was asymptomatic with treatment for his PTSD.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with the current initial 50 percent rating.  The Veteran did not manifest symptoms associated with a 70 percent rating under the general formula for rating mental disorders.  Obsessional rituals which interfered with routine activities were denied by the Veteran and were not shown in the clinical evidence.  Intermittent depression was noted in the clinical evidence but the Veteran remained able to function independently, appropriately and effectively, including maintaining employment and his personal hygiene, despite the presence of this depression.  He reported that he had recently "gotten closer" with his teenage children and that he had maintained cordial relationships with the mothers of these children, suggesting that he was able to establish and maintain effective relationships.  While he did experience employment difficulties as demonstrated by the reports of verbal outbursts, he was generally able to perform his employment and was shown to be very committed to working and remaining in the Reserves.

Although the Veteran has shown a deficiency in the area of mood in the form of intermittent depression, he has not displayed deficiencies in most of the areas of work, school, family relations, judgment and thinking.  No deficiencies in family relationships were reported and he was engaged to be married.  Auditory and visual hallucinations were consistently denied and not shown in the clinical evidence, suggesting no deficiency in the area of thinking.  The May 2009 VA examiner also found him to be oriented.  Employment was maintained throughout the course of this appeal.  He did not attempt schooling and no deficiencies in that area were reported.  Although intermittent suicidal ideations were reported in May 2009 and impaired impulse control as evidenced by a history of verbal outbursts and past involvement in assaults were noted by the May 2009 VA examiner, the Veteran's treating VA psychiatrist wrote that the Veteran's PTSD was asymptomatic in October 2009.  

In addition, while the Veteran's assigned GAF of 40 in the May 2009 VA examination suggests major impairment, the totality of the clinical evidence, the Veteran's statements and the October 2009 letter from the Veteran's treating psychiatrist do not suggest such impairment.  Carpenter, supra.  Accordingly, an increased rating is not warranted.  38 C.F.R. §§ 4.125, 4.130, 9411.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD manifested by intermittent depression, intermittent anxiety, intermittent impaired impulse control and intermittent suicidal ideations and irritability.  By October 2009, the Veteran was noted to be asymptomatic.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment as he has not alleged missing work due to his PTSD.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment as a mechanic during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


